DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to amendments and arguments received on September 10th, 2021. Claims 2, 6, 11 and 12 have been amended. Claims 22-26 have been added. Claims 1, 9 and 13-20 have been cancelled. Claims 2-8, 10-12 and 21-26 are now pending. This is the third Office Action on the Merits.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 - 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0066472 Wang et al. in view of US 2016/0280257 Miura, and in the alternative, in further view of US 9868464 Lee. 
With regard to claim 2, Wang discloses the following: 
2. A method for estimating steering wheel torque of a vehicle, (see fig. 2 and 3) the method comprising: 	
modeling a steering system to design an electric power steering system; (see fig. 2, 3, 6; [0022], [0027] - [0030], [0044])
generating a mathematical model that calculates a driver steering wheel torque Tdriver using state variables from the steering system modeling; (see fig, 2, 3, 6; [0027] - [0035]) and 
controlling a difference between the driver steering wheel torque Tdriver  calculated from the steering system model and a torque Tsensor sensed by a torque sensor to converge to zero through a controller; (see [0035], [0036])	
wherein the steering system model comprises:
Wang does not explicitly disclose the following, which is suggested by Miura: 
a relationship between a change rate Psw of momentum of a model steering wheel and a model displacement angle of a torsion bar, the model steering wheel and the model displacement angle being from the state variables in the steering system modeling; and (see [0023] disclosing a torsion bar torque sensor in which the twist / displacement of the torsion bar and the spring rate of the torsion bar are used to calculate torque). 
Wang discloses the following: 
a relationship between the driver steering wheel torque and the torque sensed by the torque sensor, wherein the change rate Psw of momentum of the model steering wheel and the model torque of the torsion bar are used in order to calculate the driver steering wheel torque. (see fig, 2, 3, 6; [0027] - [0035])
At the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Wang to simply substitute the torque sensor of Miura as well as the method of calculating torque in place of the generic torsion bar torque sensor of Wang. Such simple 
In the alternative, Lee more explicitly teaches a relationship between a change rate Psw of momentum of a model steering wheel and a model displacement angle of a torsion bar, the model steering wheel and the model displacement angle being from the state variables in the steering system modeling (see at least claim 7 “a steering torque model value through a predefined steering torque model equation by using both of steering torque information including a steering torque value applied to a steering wheel and steering angle information including a steering angle speed value and a steering angle acceleration value”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the modeling of Lee with the invention of Wang with the motivation of determining whether a driver keeps hold of a steering wheel (Lee, Col. 1, lines 16-20) and/or with the motivation of providing a light and convenient feeling of steering at a low speed and good directional stability as well as a heavy feeling of steering at a high speed and to provide a rapid restoring force according to rotation angles of steering wheels so that rapid steering can be performed in an emergency situation, thereby providing optimum steering conditions to drivers. (Lee, Col. 1, lines 35-42)
With regard to claim 6, Wang discloses the following: 
A method of operating a vehicle (see fig. 2 and 3), the method comprising:
sensing a sensed torque based on a driver interaction with a steering wheel that is part of an electric power steering system, the sensed torque being sensed using a torque sensor (see [0021] item 31);
calculating driver steering wheel torque using state variables of a steering system model based on the electric power steering system (see fig, 2, 3, 6; [0027] - [0035]); and
controlling a difference between the driver steering wheel torque calculated from the steering system model and sensed torque sensed by the torque sensor to converge to zero through a controller, (see [0035], [0036])
wherein the steering system model comprises:
Wang does not explicitly disclose the following, which is suggested by Miura: 
a relationship between a change rate Psw of momentum of a steering wheel and a displacement angle qu of a torsion bar, both from the state variables in the steering system modeling; and (see [0023] disclosing a torsion bar torque sensor in which the twist / displacement of the torsion bar and the spring rate of the torsion bar are used to calculate torque)
Wang discloses the following: 
a relationship between the driver steering wheel torque and the torque sensed by a torque sensor, wherein the change rate Psw of momentum of the steering wheel and the displacement angle qu of the torsion bar are used in order to calculate the driver steering wheel torque. (see fig, 2, 3, 6; [0027] - [0035])
At the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Wang to simply substitute the torque sensor of Miura as well as the method of calculating torque in place of the generic torsion bar torque sensor of Wang. Such simple substitution would have yielded predictable results, namely the ability to determine the torque applied to the torsion bar.
In the alternative, Lee more explicitly teaches a relationship between a change rate Psw of momentum of a model steering wheel and a model displacement angle of a torsion bar, the model steering wheel and the model displacement angle being from the state variables in the steering system modeling (see at least claim 7 “a steering torque model value through a 
At the time of filing, it would have been obvious to a person of ordinary skill to include the modeling of Lee with the invention of Wang with the motivation of determining whether a driver keeps hold of a steering wheel (Lee, Col. 1, lines 16-20) and/or with the motivation of providing a light and convenient feeling of steering at a low speed and good directional stability as well as a heavy feeling of steering at a high speed and to provide a rapid restoring force according to rotation angles of steering wheels so that rapid steering can be performed in an emergency situation, thereby providing optimum steering conditions to drivers. (Lee, Col. 1, lines 35-42)
With regard to claim 7, Wang discloses the following: 
controlling steering of the vehicle based on the controlled difference. (fig. 3, 5, 6, 9, [0048], [0049], [0052], [0070])
With regard to claim 8, Wang discloses the following:
constructing the steering system model (fig. 2, 3, 6; [0022], [0027] - [0030], [0044]);

Allowable Subject Matter
Claims 21-23 are allowed. 
Claims 3-5, 10-12 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. 
In response to arguments on page 9-10 of 11 of arguments that Miura does not teach or suggest “wherein the steering system model comprises: a relationship between a change rate Psw of momentum of a steering wheel and a displacement angle qu of a torsion bar, both from the state variables in the steering system modeling, and a relationship between the driver steering wheel torque and the torque sensed by a torque sensor, wherein the change rate Psw of momentum of the steering wheel and the displacement angle qu of the torsion bar are used in order to calculate the driver steering wheel torque.”, the Examiner respectfully disagrees. It is the position of the Office that a change rate (i.e. acceleration) is merely the mathematical derivative of velocity, well-known by one of ordinary skill in the art of Kinematics and Calculus, and therefore the angular velocity of Miura is clearly suggestive of the limitations claimed.
However, for the sake of compact prosecution, the Examiner has also included an alternative rejection including the teachings of Lee, as detailed above, that more clearly teaches the cited limitations. Please see the rejections above for details. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

October 22, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669